Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance of the claims is due to amendment of claim to include limitations that “said cylindrical roller…being axially movable along said shaft” and “wherein said shaft is positionally fixed relative to said sterilization chamber”. While Halfon (8745925) teaches in Figures 4-6, in Col. 6 lines 33-41, and in Col. 7 lines 30-38 that the shaft 210 is positionally fixed relative to said sterilization chamber via the connector 240 (to which the piston/shaft 210 is attached (via 241)) which is connected to the unit’s top panel via 10/11 so as to enable movement of doors by rotating the cylindrical roller 215 (see Col. 6 lines 64-67), none of prior art of Goughnour (6017105), Halfon (‘925), Houston (6416144) nor Kantor (7361303) teaches that the cylindrical roller is axially movable along said shaft. It would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a steam sterilizer comprised of components in the configuration, particularly that of the plurality of spaced-apart roller assemblies, as set forth in the claims
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690. The examiner can normally be reached Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

								/REGINA M YOO/                                                                                                Primary Examiner, Art Unit 1799